Citation Nr: 0505043	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1948 to May 1952 and 
from October 1954 to October 1957 in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO rating decision which granted 
separate 30 percent ratings for residuals of frostbite of the 
right and of the left foot, denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

Concerning the issue of entitlement to service connection for 
PTSD, the Board notes that the veteran was notified of the 
April 2003 rating decision by a letter dated April 16, 2003.  
The RO accepted the veteran's statement, received in February 
2004, concerning a request "to reapply for SC for PTSD" as 
a notice of disagreement (NOD) with the April 2003 denial of 
service connection for PTSD, and issued a statement of the 
case (SOC) concerning this issue on June 3, 2004.  

The record also reflects that, on August 6, 2004 - after the 
60-day period following issuance of the June 2004 SOC had 
expired - the RO referred the claims folder to the veteran's 
representative for completion of VA Form 646, Statement of 
Accredited Representative in Appealed Case.  The 
representative filed this form, with attachments, on August 
25, 2004.  The sole issue listed and discussed was 
entitlement to service connection for PTSD.  The veteran's 
representative at the Board filed a statement in October 2004 
that correctly listed the issues on appeal as those contained 
in the October 2003 SOC and VA Form 9.

The Board may address questions pertaining to its 
jurisdictional authority - including determining whether NODs 
and substantive appeals are adequate and timely -- and the 
Board's rules of practice contain procedures for addressing 
such questions on its own initiative.  See 38 C.F.R. 
§ 20.101(d).  At the same time, whether a NOD or a 
substantive appeal has been filed on time is also an 
appealable issue.  38 C.F.R. § 19.34.  In this case, it is 
not clear whether the veteran's representative intended the 
VA Form 646 to be a substantive appeal or whether the 
representative erroneously addressed the issue in the June 
2004 SOC rather than addressing the issues on appeal from the 
October 2003 VA Form 9.  Rather than raise the question on 
its own initiative, the Board refers to the RO for 
appropriate action the question of whether the VA Form 646 
filed in August 2004 is or is not a timely substantive appeal 
concerning the SOC issued on June 3, 2004.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of frostbite of the right and left 
feet are manifested by no more than pain, numbness, cold 
sensitivity, tissue loss, nail abnormalities, locally 
impaired sensation, hyperhidrosis, and arthritis; there is no 
evidence of amputation, squamous cell carcinoma, Raynaud's 
syndrome, muscle atrophy, or other related complications.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of frostbite of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic 
Code 7122 (2004).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of frostbite of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic 
Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Frostbite of Right Foot and Left Foot

The Board initially notes the RO certified the veteran's 
appeal to the Board and transferred the claims file to the 
Board on September 1, 2004.  Received by the RO from the 
veteran on August 31, 2004 was a "buddy statement" from 
R.L.D., a fellow servicemember who served with the veteran in 
the Korean War and discussed the circumstances under which 
the veteran sustained frostbite during service.  Although 
this buddy statement was initially received by the RO before 
certification of the appeal to the Board, it was not 
encompassed in a supplemental statement of the case (SSOC); 
rather the RO sent this statement directly to the Board.  In 
most cases, the Board would refer such evidence to the RO and 
request that the RO initially review such evidence and 
discuss the evidence in a SSOC.  This is not required, 
however, when the additional evidence duplicates evidence 
previously of record that was discussed in a prior SOC or 
supplemental SOC, or when it is not relevant to the issue on 
appeal.  38 C.F.R. § 19.37(a).  In this case, referral for 
issuance of a supplemental SOC is not needed.  The Board 
notes that the veteran submitted a similar buddy statement 
from R.L.D. in June 2002.  As discussed in the October 2003 
SOC, this buddy statement is not relevant to the veteran's 
claim for an increased rating for frostbite residuals because 
the RO has already conceded that the veteran sustained 
frostbite in service, as evidenced by the grant of service 
connection for frostbite residuals of both feet.  Thus, 
additional proof of frostbite in service is duplicative and 
not relevant.  The type of evidence that would be relevant 
includes competent evidence showing complications from 
frostbite.  Accordingly, the Board may review this evidence 
without initial referral to the RO.

By April 2003 rating decision, the RO assigned 30 percent 
ratings for both residuals of frostbite of the right and left 
foot, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Although the veteran has diabetes mellitus, which has been 
attributed to some of the symptoms in his lower extremities 
(for instance, on VA examination in 1997 the examiner said 
that the leg pain is more likely than not from diabetic 
neuropathy), neither the RO or the Board has attempted to 
separate out which lower extremity symptoms are associated 
with frostbite residuals and which are associated with 
diabetes mellitus.  Rather, the veteran's residuals of 
frostbite to both feet have been rated according to all 
possible related symptoms in the lower extremities.  

Diagnostic Code 7122 provides a maximum rating of 30 percent 
for cold injury residuals, with pain, numbness, cold 
sensitivity, or arthralgia, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis) of affected parts.  No higher rating is 
assignable for cold injury residuals under Diagnostic Code 
7122.  38 C.F.R. § 3.104, Code 7122 (2003).

There are two notes following the schedular criteria for 
Diagnostic Code 7122.  The first note provides that 
amputations of fingers or toes and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  The second note provides that 
each affected part (hand, foot, ear, nose) should be 
evaluated separately and the ratings combined, if 
appropriate, in accordance with 38 C.F.R. §§ 4.25 and 4.26.

As noted above, 30 percent is the maximum schedular rating 
for cold injury residuals pursuant to Diagnostic Code 7122.  
In order for a higher rating to be assigned, there would need 
to be evidence of related complications from the frostbite 
residuals.  In that regard, the Board notes that the medical 
evidence of record does not reflect that the veteran has (or 
has ever had) toe amputation, or complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
Raynaud's syndrome, or muscle atrophy which would warrant 
entitlement to separate ratings under other diagnostic codes 
as applied to the residuals of cold injuries of the feet.  
The veteran does have peripheral neuropathy of the toes and 
feet, which has been referred to as diabetic neuropathy on a 
prior VA examination, and which the VA examiner in November 
2003 indicated that it would be pure speculation to say that 
the peripheral neuropathy is due solely to the frozen feet.  
Thus, the record does not show the presence of a peripheral 
neuropathy attributed to cold injury that should be rated 
separately pursuant to note (1) of Diagnostic Code 7122.  
Nonetheless, giving the benefit of the doubt to the veteran, 
the Board notes that the symptoms possibly associated with 
his peripheral neuropathy (including markedly decreased 
sensation to pinprick and touch in both feet) have been used 
as a basis for the assignment of the 30 percent rating under 
Diagnostic Code 7122.  Thus, there is no competent evidence 
of record to support a higher rating for the service-
connected residuals of frostbite of both feet under 
Diagnostic Code 7122.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations for residuals of frostbite of the right 
and left feet.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Extraschedular Rating

The Board will now also consider whether an extraschedular 
rating is warranted under 38 C.F.R. § 3.321 for residuals of 
frostbite of both feet.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the pertinent regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of his claim and he had full opportunity to present 
the increased rating claim before the RO.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

In this case, the veteran's cold injury residuals do not 
present an exceptional or unusual disability picture.  They 
have not required frequent periods of hospitalization.  
Moreover, the record does not show that the cold injury 
residuals of the lower extremities, alone, so markedly 
interfere with employment as at to render application of the 
regular schedular standards impractical.  

In connection with work, the record reflects that the veteran 
reported on his initial claim for service connection that he 
last worked in 1992.  The record does not show that he has 
been working during the period covered by the current claim.  
On VA examination in 2003 the veteran reported he worked as a 
truck driver for 30 years and retired at age 62.

Absent evidence showing an exceptional or unusual disability 
picture due to cold injury residuals alone that markedly 
interferes with employment or requires frequent periods of 
hospitalization, the Board concludes that referral for 
consideration of assignment of an extraschedular rating is 
not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent the veteran a notice letter in 
September 2002, pertaining to his increased rating claims. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  With regard 
to records, the Board notes that VA has obtained all of the 
relevant evidence (both VA and private) identified by the 
veteran that pertain to his claims for increased ratings.  

With regard to a VA examination, the Board notes that the 
veteran underwent VA examinations March 2003 and November 
2003 pertaining to his residuals of frostbite of both feet.  
Although the veteran requested another VA examination for his 
increased rating claims, the Board finds that such 
examinations are not necessary in order for the Board to 
adjudicate the claim.  As noted above, the veteran had a VA 
examination in November 2003 for his frostbite residuals, and 
there is no indication or assertion that these disabilities 
have worsened since then.  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran in this matter.


ORDER

A rating in excess of 30 percent for residuals of frostbite 
of the right foot is denied.  

A rating in excess of 30 percent for residuals of frostbite 
of the left foot is denied.  


REMAND

Unfortunately, the Board notes that the RO has not yet 
notified the veteran, pursuant to the VCAA and 38 U.S.C.A. 
§ 5103(a), of what information and evidence is necessary to 
substantiate a claim for a TDIU.  The veteran has also not 
been notified which portion of any such information or 
evidence is to be provided by him and which portion must be 
provided by VA, and that he should provide any evidence in 
his possession that pertains to his claim for a TDIU rating.  
This should be done.  The RO should also discuss the VCAA in 
a supplemental statement of the case.  

Accordingly, the Board remands this case for the following: 

1.  The RO should send the veteran a 
notice letter in compliance with 
38 U.S.C.A. § 5103(a) and the caselaw 
cited below.  Such notice should 
specifically (1) apprise him of the 
evidence and information necessary to 
substantiate his claim for a TDIU rating; 
and (2) inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to his TDIU 
claim now before the Board on appeal.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


